Citation Nr: 0121663	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  97-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a tumor of the jaw 
in postoperative status.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board remanded this case to the RO in April 2000 to 
obtain additional treatment records, for VA rating 
examinations, and so the RO could consider the claim for 
service connection for a tumor of the right jaw in 
postoperative status.  The RO complied with the directives of 
the Board's remand, except concerning the claim for service 
connection for the right jaw tumor in postoperative status.  
So that claim must be remanded to the RO again, at the end of 
this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The representative has presented statements on appeal that 
the Board construes as tantamount to a petition to reopen 
previously denied claims for service connection for post-
traumatic stress disorder (PTSD) and muscle tension 
headaches.  Both of these claims were denied by the Board in 
its April 2000 decision as not well grounded.  But as 
indicated by the representative, this is no longer 
a requirement for receiving assistance from VA in developing 
these claims.  See the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
[to be codified at 38 U.S.C. § 5103A].  So they are referred 
to the RO for all appropriate development and consideration.  



FINDINGS OF FACT

1.  The varicose veins on the veteran's left leg are no more 
than moderately disabling, with involvement of the 
superficial veins below the knee and symptoms of pain and 
cramping on exertion; there is no more than intermittent 
edema or aching and fatigue after prolonged standing or 
walking, with symptoms relieved by elevation of the left leg 
or compression hosiery.  

2.  The veteran's hemorrhoids are large or thrombotic and 
irreducible, with excessive redundant tissue and frequent 
recurrences.  


CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for varicose veins of the 
left leg is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.41, 4.42, 
4.104, Diagnostic Code 7120 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  

2.  A rating higher than 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.27, 4.40, 4.41, 4.42, 4.114, Diagnostic Code 7336 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 1995 report from the Gastroenterology and Surgery 
Center of Arkansas showed that the veteran had hemorrhoids on 
a colonoscopy and rectal examination.  

During a VA examination in February 1996, the veteran 
reportedly was being seen for varicose veins and hemorrhoids.  
He complained of discomfort, excessive tiredness and 
swelling.  Varicosities of the left lower extremity primarily 
involved the lesser saphenous system, the popliteal space 
area, and identifiable superiorly.  There was no swelling of 
the feet.  Both extremities were of equal color.  There were 
puddles and tortuous areas.  The varicose veins were being 
treated by support hose and exercise, and the examiner felt 
that they would probably not progress or need immediate 
surgical attention.  There was some discomfort and compromise 
in the veteran's activities, but this reportedly was not 
overwhelming.  He also complained that burning, pain, and 
itching of the areas where he could palpate his hemorrhoids.  
He had noticed a small mass coming out of the anal canal that 
was similar to that present on examination.  He had had no 
acute pain or acute severe exacerbation.  He had frequently 
identified small amounts of blood on and with his stools.  

A February 1997 report from the Gastroenterology and Surgery 
Center of Arkansas showed that the veteran had hemorrhoids 
that were most likely the source of his bloody stools 
(hematochezia).  

During a VA examination in August 2000, the veteran gave a 
history of hemorrhoids popping out every two or three months, 
lasting as long as two weeks each time.  The examiner 
indicated they were prolapsed hemorrhoids.  The veteran said 
that he treated them with hot sitz baths, stool softeners, 
and Witch Hazel applied topically.  He had never had surgery.  
He had been told that colonoscopy had revealed internal 
hemorrhoids that were the source of occasional rectal 
bleeding.  He stated that bleeding occurred as often as once 
every five bowel movements when he was suffering from 
prolapsed hemorrhoids.  He reported seldom bleeding when he 
was not suffering from prolapsed hemorrhoids.  He was 
troubled with some itching discomfort.  He also reported 
having had tingling and numbness from his varicose veins, for 
the left mid-thigh to the knee area.  He used support hose 
when he was on his feet.  He worked as a letter carrier and 
was either sitting or on his feet for long periods every day.  
He denied edema.  He did not have a history of ulcerations or 
skin changes.  He never had been advised to have surgery.  
His main symptom was aching of the calf at the end of the 
work day.  There was no history of thromboembolic phenomena.  

The objective clinical portion of the August 2000 VA 
examination showed that the veteran was healthy-appearing, 
alert and cooperative.  His peripheral pulses were good.  
There was no evidence of hyperpigmentation, ulcers, or 
scarring of his pretibial areas.  There was no edema of 
either leg.  There were no visible or palpable varicosities.  
The anal examination revealed no soilage.  Sphincter tone was 
normal.  There was no thrombotic area or mass palpated in the 
anal verge area.  No blood was identified.  The final 
diagnoses were left leg varicosities not found and 
hemorrhoids with a normal examination of the anal canal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  In 
determining the level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Where as here, however, entitlement to VA compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§4.1, 4.41, 4.42, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


(i) Varicose Veins

The veteran's varicose veins are evaluated pursuant to the 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7120.  During 
the pendency of this appeal, the criteria used for evaluating 
the severity of cardiovascular disabilities, 
including varicosities, were amended, and the new regulations 
became effective on January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel (GC), it was 
held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  The Board also must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion-unilateral or bilateral.  Whereas 
moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation, warranted a 20 
percent rating when unilateral (i.e., affecting only one 
leg).  And severe disability, involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration, no involvement of deep circulation, warranted a 
40 percent rating when unilateral.  Pronounced disability, 
with the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation, warranted a 50 percent rating when unilateral.  

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  Whereas a 20 percent rating is warranted 
for persistent edema, incompletely relieved by elevation of 
an extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

The Board remanded this claim to the RO in April 2000, in 
part, to have the veteran examined to obtain a medical 
opinion concerning the current severity of his varicosities.  
And the results of the August 2000 VA medical examination, 
conducted on remand, were very unfavorable to his claim for a 
higher rating for this disability.  According to the report 
of that evaluation, the varicose veins in his left lower 
extremity are currently asymptomatic; in fact, they were 
"not found" during that evaluation.  Obviously then, they 
are not of sufficient severity to satisfy the requirements 
for a rating higher than 10 percent under either the former 
or revised criteria.

The other medical evidence of record, however, also indicates 
the varicose veins of the left lower extremity have never 
been so severe as to warrant a rating higher than 10 percent 
under the prior criteria of moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion.  Likewise, since January 12, 1998, the 
left leg varicosities have not been manifested by persistent 
edema, incompletely relieved by elevation of the left leg, 
with or without beginning stasis pigmentation or eczema.  
Accordingly, a rating higher than 10 percent is not warranted 
under either the former or revised criteria.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).

(ii) Hemorrhoids

38 C.F.R. § 4.114, Diagnostic Code 7336, provides for a zero 
percent rating for external or internal hemorrhoids where 
there is evidence of only mild to moderate symptomatology.  A 
10 percent evaluation, the next higher rating, is warranted 
where there is evidence of large or thrombotic hemorrhoids, 
which are irreducible, with excessive redundant tissue and 
frequent recurrences.  A 20 percent evaluation, the maximum 
allowed under this regulation, is warranted where hemorrhoids 
are present with persistent bleeding and secondary anemia, 
or with fissures.  Id.

Currently, according to the results of the August 2000 VA 
examination conducted on remand, the veteran's hemorrhoids 
are asymptomatic; the VA examiner indicated in the summary 
diagnostic assessment that his objective clinical evaluation 
of the veteran's anal canal was entirely "normal."  
Therefore, the results of that evaluation clearly do not 
support a rating higher than 10 percent for this disability.  
That is to say, there is no medical evidence suggestive of 
persistent bleeding with secondary anemia, or fissures, that 
would warrant increasing the rating under Code 7336.


(iii) Conclusion

The veteran's representative argues that the August 2000 VA 
medical examination, conducted on remand, should have been 
performed by a vascular specialist (for the varicose veins) 
and by a gastroenterologist (for the hemorrhoids), and that 
the veteran is entitled to a thorough and contemporaneous 
examination by the appropriate specialist.  However, the 
Board does not agree that such specialist examinations were 
necessary or otherwise warranted in this particular instance 
because the facts of the case did not present a situation 
where there were conflicting medical opinions as to the 
severity of these disabilities, and the relevant criteria of 
the rating schedule did not require any kind of specialized 
testing or evaluation.  So the Board did not request those 
types of examinations when remanding this case in April 2000.  
And there still is no legitimate argument, or showing, that 
the August 2000 examination was in any way incomplete, 
untimely or inadequate for rating the veteran's disabilities.  
So merely for the representative to allege that they were, 
without any supporting evidence or documentation, is not a 
basis for requesting additional examinations-particularly in 
light of the complete absence of any of the relevant symptoms 
during the August 2000 evaluation that might otherwise 
warrant this.  See, e.g., Ardison v. Brown, 6 Vet. App. 408 
(1994); VAOPGCPREC 11-95 (April 7, 1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
regardless of whether they actually were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims (Court) in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  This includes 
determining whether the case should be referred to the 
Compensation and Pension service for consideration of 
assigning higher ratings on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321(b)(1).  The Board finds, however, that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  There has been no showing by 
the veteran or anyone else acting on his behalf that his 
service-connected disabilities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization-i.e., beyond that contemplated by 
the rating schedule.  So in the absence of these special 
circumstances, the Board does not have to refer this case 
back to the RO for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

VA has a duty to assist the veteran in developing facts 
pertinent to his claims, and to notify him of the evidence 
necessary to complete his application for benefits.  See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Here though, VA already has 
provided the veteran several medical examinations concerning 
his claims, and he has not indicated that his disabilities 
have increased in severity since his most recent examination 
in August 2000 on remand.  Furthermore, the RO already has 
advised him of the evidence necessary to complete his claims 
and receive the benefits that he is requesting, and there 
does not appear to be any pertinent medical evidence that 
is not already of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing his claims, and of providing him 
sufficient notice, and no further assistance or notice is 
required to comply with the VCAA.


ORDER

The claim for an increased rating for varicose veins of the 
left leg is denied.  

The claim for an increased rating for hemorrhoids is denied.  



REMAND

The Board's April 2000 remand contained the following 
information about the claim for service connection for a 
right jaw tumor in postoperative status: 

Finally, with regard to the veteran's 
claim for service connection for a tumor 
of the jaw, the Board notes that this 
matter was first raised by the veteran in 
December 1978.  In January 1979, the RO 
advised him, by means of a letter, that 
his service medical records did not 
demonstrate that he had been accorded 
right jaw surgery, as he had alleged, and 
that it was necessary for him to submit 
medical evidence to support his claim.  
This letter does not constitute an 
adjudication on the merits of his claim; 
it must also be pointed out that the 
record does not show that he was apprised 
of any appellate procedures at that time.  

In February 1980, the veteran again 
claimed entitlement to service connection 
for right jaw surgery and residuals of a 
right jaw tumor.  In a May 1980 rating 
action, the RO identified "residuals 
surgery, right jaw" as an issue for 
adjudication; however, the rating action 
is otherwise devoid of references to any 
review of that claim.  Likewise, the 
letter sent by the RO to the veteran, 
apprising him of its May 1980 
determinations, does not identify any jaw 
disability as the subject of 
adjudication.  

The veteran again requested service 
connection for a right jaw tumor in 
February 1996.  The RO thereafter 
characterized the issue before it as one 
concerning whether new and material 
evidence had been received to reopen a 
claim that had previously been denied.  
However, as is clear from the discussion 
herein, there has not been any prior 
adjudication of that claim, and that the 
issue should properly be characterized as 
one in which service connection is 
sought, rather than one for which for 
which new and material evidence is 
required.  The Board is accordingly of 
the opinion that the RO should review the 
complete evidentiary record regarding 
that issue prior to any further Board 
action, and that for the Board at this 
time to consider the veteran's claim for 
service connection for a tumor of the jaw 
would be prejudicial to him.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993)."  

The service medical records show no complaint, finding or 
diagnosis of any right jaw tumor or other abnormality in that 
area.  

A report from the Little Rock Dermatology Clinic in December 
1973 indicated that the veteran had developed an enlarging 
lesion on the chin while he was growing a beard.  It 
reportedly was not tender and in the beginning he stated that 
it had some pus in it.  The lesion was firm, measuring .5 
centimeters in size, elevated, hyperpigmented and the 
clinical impression was that of a cyst, but it was described 
as quite firm and, on removal, was very hard and gritty in 
places.  The differential diagnosis was possible calcifying 
epithelioma.  The lesion was excised and a biopsy was taken.  
This particular biopsy report was not obtained, but a later 
biopsy report in August 1980 for another lesion of the chin 
was described as similar and the finding was termed chondroid 
syringoma.  

From the available clinical evidence, it is not clear that 
the findings in December 1973 involved the right jaw.  There 
is no other clinical evidence of any right jaw abnormality.  
There may be additional clinical records that are obtainable 
regarding the December 1973 findings.  


Since it still is unclear whether there is any clinical 
evidence of a right jaw disability, from surgery or 
otherwise, and service connection depends, in part, on the 
presence of a current disability, additional clinical review 
to determine current right jaw manifestations, if any, is 
necessary.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998)

The Board's April 2000 remand also called for information 
forwarded to the veteran of all laws and regulations 
pertinent to his claim regarding a right jaw disability.  
Since that remand, the RO has only referred to this claim in 
the SSOC, and not provided any adjudication or applicable 
legal criteria with respect thereto.  The veteran's 
representative has presented argument on this point; namely, 
that the RO had yet to adjudicate this issue, as is required 
for a proper appeal.  

Accordingly, this claim is again REMANDED to the RO for the 
following development and consideration:

1.  The Little Rock Dermatology Clinic 
should be contacted to obtain all medical 
records concerning the procedure in 1973, 
referenced above.  Tara P. Scallion, 
D.D.S., also should be contacted at 3401 
Atwood Road, Suite D, Little Rock, AR  
72206, to obtain all records that she may 
have in her possession regarding an 
abnormality involving the veteran's right 
jaw, to include muscle weakness and 
surgical residuals.  The RO should obtain 
the necessary authorization from the 
veteran to permit the release of these 
records to VA.  


2.  The RO should schedule the veteran 
for an appropriate VA medical evaluation 
to determine what, if any, right jaw 
disorders he currently has and their 
probable etiology.  All skin, bone, 
joint, blood vessel and dental 
manifestations should be reported.  The 
complete claims file and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests should 
be conducted.  All dysfunction found to 
be present must be discussed.  

3.  Thereafter, the RO must adjudicate 
the claim for service connection for a 
right jaw disability in postoperative 
status.  All pertinent laws and 
regulations must be considered in the 
appropriate manner.  All notice 
requirements must be met.  All 
opportunity for the veteran and his 
representative to review and, 
if in order, appeal that adjudicatory 
decision must be provided appropriately.  
All appellate procedures must be followed 
in due course.  

Thereafter, the case should be returned to this Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

 



